DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffend US Pub. 2017/0137266.

With respect to claims 17-18, Hoffend discloses a lift assembly comprising: a lift drum (220) operably coupled to and configured to co-rotate with a drive shaft (225); a lift line (cable for drum 220) configured to wrap around the lift drum as it co-rotates with the drive shaft; at least one guide plate (flanges for drum) adjacent to the lift drum.
Hoffend does not disclose the at least one at least one guide plate including an aperture; an anchor pin accessible via the aperture; [claim 18] wherein the lift line includes: a looped portion configured to be disposed over the anchor pin.

However, the Examiner takes Official Notice it was known in the lifting art to have at least one at least one guide plate including an aperture; an anchor pin accessible via the aperture; [claim 18] wherein the lift line includes: a looped portion configured to be disposed over the anchor pin.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with at least one at least one guide plate including an aperture; an anchor pin and a looped portion for the purpose of securing the cable to the drum.



Hoffend does not disclose a drive shaft registration lock.

However, the Examiner takes Official Notice it was known in the lifting art to have a drive shaft registration lock.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with the lock registration for the purpose of providing added securement of the shafts together reducing chances of the drums undesirably rotating.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Hoffend US Pub. 2017/0137266 teaches drive shaft, drive motor, drum and cable but does not specifically disclose
[claim 1] a lift line suspended from the lift drum and configured to wrap around the lift drum as it co-rotates with the drive shaft, at least one drive segment including: a drive-truss structure; a drive motor coupled to the drive-truss structure; and a drive-coupler attached to the drive motor and configured to engage the end-coupler of the drive shaft;
[claim 2] where in the lift-truss structure and the drive- truss structure are detachably couplable;
[claim 15] the lift-truss structure further comprising: one or more support rails including one or more recessed groves, wherein the at least one lift assembly is operably couplable to the one or more support rails via insertion of one or more fasteners of the at least one lift assembly into the one or more recessed groves;
[claim 20] wherein the drive shaft registration lock includes: a drive shaft registration groove disposed in a surface of the drive shaft; and a locking pin configured for insertion into the drive shaft registration groove.


Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.

With respect to claims 17-18, the applicant argues that the Office has not provided a reference.  As such, prior art US Patent 2420594 discloses a flange 8 with an aperture to receive pin 12 wherein the pin is configured to receive a loop of the cable.
With respect to claim 19, prior art CN1096762 discloses a drive shaft lock (22, 72) used to lock rotation of the shaft thus eliminating undesired rotation of the shaft.  Thus there is support for the Official Notice.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654